Order reversed on the law, without costs, and matter remitted to the Special Term to take proof and inquire into the conditions under which the infant child is living and determine what is best for his welfare. (Finlay v. Finlay, 240 N. Y. 429.) All concur, except Taylor and MeCurn, JJ., who dissent and vote for affirmance with leave to renew upon a showing that there is some danger to the safety, health, morals or reasonable comfort of the child. (The order dismiss a writ of habeas *811corpus for custody of infant child.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCum, JJ.